 In the Matter of FRED VOLANDRI, DING VOLANDRI AND S. MONTANELLI,,D/B/A CALIFRUIT CANNING COMPANYandFOOD, TOBACCO, AGRICUL-TURAL & ALLIED WORKERS UNION OF AMERICA, CIOacidINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, C13AUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, AND CALIFORNIA STATE COUNCIL OFCANNERY UNIONS, AFL, AND CANNERY WORKERS, PROCESSORS,WAREIIOUSEMEN AND HELPERS, LOCAL UNION No. 601Case No. 20-C-1566.-Decided July 8, 1948Mr. Thomas J. Davis, Jr.,for the Board.Mr. J. Paul St. Sure,byMr. Edward H. Moore,of Oakland Calif.,for the Respondents.Tobriner d Lazarus,byMr. Mathew 0. Tobriner,of San Francisco,Calif., for the AFL.Gladstein, Andersen, Renner, Sawyer cC Edises, by Mr. BertramEdises,of San Francisco, Calif., andMr. Steve Murdock,of San Jose,Calif., for the FTA-CIO.DECISIONANDORDEROn May 19, 1947, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.,Thereafter the Respondents andAFL filed exceptions to the Intermediate Report and supportingbriefs.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-1 Section 8 (1), 8 (3), and 8 (5) of the National Labor Relations Act, which the TrialExaminerfound were violated, are continued in Section 8 (a) (1), 8 (a) (3). and 8 (a) (5)of the Act as amended by the Labor Management Relations Act, 1947'Pursuant to the provisions of Section 3 (b) of the Act. the Board has delegated itspower in connection with thiscase to a three-man panel consisting of Chairman Herzog andMembers Houston and Reynolds.78 N. L H B,No.22112 CALIFRUIT CANNIN' COMPANY113mediate Report, the exceptions and briefs and the entire record in thecase, and hereby adopts the findings, conclusions,and recommenda-tions of the Trial Examiner,with the following modifications and ad-ditions.1.At the hearing,upon motion by counsel for the Board,the TrialExaminer,over objections by the AFL and Respondents,permitted.amendment of the complaint to include the general allegation of coer-acive check-off of employees'AFL dues.3The Respondents and AFLurged that the issue of coercive AFL dues collection by Respondentsduring the period here concerned had been litigated and decided in aprevious case.4There the Board found that the Respondent ille-gally facilitated the collection of AFL dues, but that the evidence wasinsufficient to establish that an illegal check-off was one of the methodsso employed.In these circumstances we do not feel that it will effec-tuate the purposes of the Act further to consider the manner in whichthe collection of AFL dues was facilitated.Accordingly,we herebystrike paragraph 4 (b) from the complaint,as amended,without pass-ing upon the Trial Examiner's findings,conclusions and recommen-dations.2.The Trial Examiner found, and we agree, that the RespondentsdiscriminatorilydischargedWalter and Pahnira Fender in violationof the Act.With respect to Walter Fender,as fully set forth in theIntermediate Report, the Respondents permitted a situation to developin whichFender was led by them to believe that the AFL spoke withauthority concerning his right to continued employment.He hadbeen expressly informed by the Respondents Dino and Fred Volandrithat he would have to remain in good standing with AFL to retainhis employment.Thereafter,when a group of AFL representativesdemanded Fender's discharge,Dino Volandri permitted them to enterthe plant to serve notice on Fender that lie was no longer an AFLmember ingoodstanclnig.In addition to serving the notice,the groupinformed Fender that he was to leave immediately without finishingthe work he was doing,or be ejected.Fender in accordance withtheir orderleft immediately.Although his departure may have beenvoluntary by some standards,it is quite clear that it was impelled byRespondents'conduct toward the AFL and by Fender's knowledgethat his lack of good standing with the AFL would make his furtheremployment impossible.,''T'aiagiaph 4 (h) of the complaint, as amended, alleged that the Respondents "urged,persuaded and coerced Walter Fender and Frederick Escalante and its other employees topaw dues to the AFL by means of check-off and by other means "a7.iN L It R 2906Cf Mattoof GIi'Hume Company, 71 NL R B 533, 549 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Palmira Fender; the wife of Walter Fender, theevidence is clear that her discharge was also brought aboutin submis-sion to pressure by the AFL.e There was credited testimony to theeffect that Respondent Fred Volandri said on the occasion of Pal-iniraFender's discharge, "They told me to take you and your hus-band out of here for my own good; but hell-my own good; I need younow !Why didn't they tell me that before we started the season?"Further, the effort to explain the dischargeon a non-discriminatorybasis is rendered unconvincing, not only by confusion in Respondents'testimony in that regard, but by Respondent Montanelli's statement atthe time of Palmira Fender's discharge that up to the time of thedischarge she had done nothing wrong.Additionally, the prestigewhich Walter Fender, an outspoken adversary of AFL, may have inci-dentally possessed by virtue of being the husband of the supervisorof all women employed in the plant, furnishes a readily perceptiblemotive for the AFL to seek Palmira Fender's discharge.7Her dis-charge in submission to pressure by the AFL would clearly have thedesired effect of encouraging membership in that organization.We agree with the Trial Examiner that Palmira Fender shouldbe reinstated with back pay, and we shall so order."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Fred Volandri,.Dino Volandri, and S. Montanelli, copartners, doing business under thefirm name and style of Califruit Canning Company, and their agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Food, Tobacco, Agricultural &Allied Workers Union of America, affiliated with the Congress of In-dustrial Organizations, or any other labor organization of their em-ployees by laying off, discharging or refusing to reinstate any of theiremployees and from refusing to employ any member of that union or inany other manner discriminating in regard to hire and tenure of em-ployment or any term or condition of employment;9Fear of economic reprisal is no defense to an employer's violation of the ActN. L. R B.V.Gluck BrewingCo.,144 F.(2d) 847, 853 and cases there cited.IDiscrimination against a wife because of the union activities of her husband has been,held violative of Section 8 (3) ofthe Act.Matterof Texas Textile Mills,58 N L. R. B.352, 372;Matter ofUnion Buffalo Mills Company,58 N L R B 384, 390'.8The Boardhas held thatnotwithstanding the exclusion of supervisors from the coverageof the Actas amended,it retainsthe authorityto order reinstatement of supervisory em-ployees discriminated against in violationof the Actin force at the time of the discrimina-tion.Matter of Republic Steel Corporation,77 N. L.R. B. 1107. CALIFRUIT CANNING COMPANY115(b) Refusing to bargain collectively with Food, Tobacco, Agricul-tural & Allied Workers Union of America, affiliated with Congress ofIndustrial Organizations, if and when said labor organization shall_have complied within 30 days from the date of this Order, with Sec-tion 9 (f), (g), and (h) of the Act, as amended, as the exclusive repre-sentative of all their production and maintenance employees, exclusiveof office and clerical employees and supervisors, with respect to rates ofpay, wages, hours of employment, or other conditions of employment;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Food, Tobacco, Agricultural& Allied Workers Union of America, affiliated with the Congress ofIndustrial Organizations, or any other labor organization, to bargain,collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining -or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Palmira Fender immediate and full reinstatement to per-former or a substantially equivalent position, without prejudice to her-seniority and other rights and privileges;(b)Make whole Palmira Fender and Walter Fender for any loss ofpay they may have suffered by reason of the Respondents' discrimina-tion against them by payment to each of them a sum of money equalto an amount determined in the manner set forth in the section of theIntermediate Report entitled "The Remedy";(c)Upon request, and upon compliance by the union with the filing -requirements of the Act, as amended, in the manner set forth above,bargain collectively with Food, Tobacco, Agricultural & Allied Work-ersUnion of America, affiliated with Congress of Industrial Organi-zations,as the exclusive representative of all their production andmaintenance employees, excluding office and clerical employees andsupervisors, in respect to rates of pay, wages, hours of employment,and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement;(d)Post in the Respondents' plant at Manteca, California, copiesof the notice attached hereto and marked "Appendix A." 9Copies ofsaid notice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the Respondents or their -I In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted,before the words "A DECISION AND ORDER" the words "DECREE OFTHE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING " 116DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives,be posted by the Respondents immediately upon re-ceipt thereof and be maintained by them for at least sixty(60) con-secutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that such notices are notaltered, defaced,or coveredby any othermaterial;(e)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or caerceour employees in the exercise of their right to self -orgainzation. toform labor organizations, to join or assist FooD, TOBACCO, AGRI-CULTURAL & ALLIED WORKERS UNION OF AMERICA, CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employees named belowimmediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates ofpay, hours of employment or other conditions of employment,and if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit 'Is:All production and maintenance employees, excluding officeand clerical employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recom-mend such action. CALIFRUIT CANNING COMPANY117EMPLOYEETO BE REINSTATEDPalmira FenderEMPLOYEES TO RECEIVE BACK PAYPalmira FenderWalter FenderAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin oractivity on behalf of any such labor organization.FRED VOLANDRI,DINO VOLANDRI and S. MONTANELLI,d/ib/a/ CALIFRUIT CANNING COMPANY,Employer.Dated ----------------By ----------------------------------(Representative)(TitleNOTE : Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act after dis-charge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Thomas J Davis, Jr,for the Board.Mr. J. Paul St Sure, by Mr. Edward M. Moore,of Oakland, Calif, for therespondents.Tobriner & Lazarus, by Mr. Mathew 0. Tobrvner,of San Francisco, Calif., forthe AFL.Gladstean, Andersen, Resner, Sawyer & Edises, by Mr. Bertram Edises,of SariFrancisco, Calif, andMr. Steve Mai dock,of San Jose, Calif., for the FTA-CIO.STATEMENT OF THE CASEUpon an amended charge duly filed by Food, Tobacco, Agricultural & AlliedWorkers Union of America, CIO, herein called FTA-CIO, the National LaborRelations Board, herein called the Board, by its Regional Director for theTwentieth Region (San Francisco, California), issued its complaint dated Decem-ber 3, 1946, against Fred Volandri, Dino Volandri, and S. Montanelh, co-partners,doing business tinder the firm name and style of Califruit Canning Company,Manteca, California, herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat 449, herein called the ActCopiesof the complaint and notice of hearing thereon were duty served upon therespondents, the FTA-CIO, and ' Internationale Brotherhood , of Teamsters,Chauffeurs, Warehousemen and Helpers of America; AFL, and California State798767-48-vol 789 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil of Cannery Unions, AFL, and Cannery Workers, Processors, Warehouse-men arid Helpers, Local Union No 601, herein jointly and severally called theAFL, parties to the contract.With respect to unfair labor practices, the complaint alleged that the re-spondents since approximately April 1, 1946, urged, persuaded, and warnedWalter Fender, an employee, not to become or remain a member of FTA-CIOand urged, persuaded, and coerced lum to,pay dues to the AFL ; discharged WalterFender, Palmira Fender, and Frederick Escalante and refused to reinstatethem because of their union member ship and activities on behalf of FTA-CIOand their failure to become or remain members of the AFL and pay clues therein ;and refused since October 2, 1946, to bargain with FTA-CIO as the duly certifiedcollective bargaining representative of its employees in an appropriate unit.The respondents in their answer, dated December 16, 1946, admitted thejurisdictional allegations in the complaint, denied the allegations as to thealleged wrongful discharges, the alleged assistance to the AFL, and the allegedinterference with the FTA-CIO ; and denied that the unit set forth in the com-plaint was an appropriate one. The answer also alleges that the acts performedby them have been pursuant to the ter ms of a valid closed-shop contract withthe AFL.'The AFL filed an answer dated December 16, 1946 In its answer, the AFLdenied that the respondents were guilty of any unfair labor practices with respecttoWalter Fender, Palmira Fender, and Frederick Escalante, alleged that thecertification of the FTA-CIO was not operative until after the expiration of anexisting contract between the respondents and the AFL ; and set forth as aseparate defense that charges as to the dismissal of Palmira and Walter Fenderhad been heard and dismissed in a prior proceedingPursuant to notice, a hearing was held at Manteca, California, on December17, 18, and 19, 1946, before the undersigned, Sidney L Feller, the Trial Examinerdesignated by the Chief Trial Examiner.The Board, the respondents, and theAFL were represented by counselThe FTA-CIO appeared by counsel and arepresentative.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded allparties.At the beginning of the hearing, the Board moved to amend the complaint,Paragraph 4, subparagraph B, to read as follows :urged. persuaded, and coerced Walter Fender and Frederick Escalante andits other employees to pay dues to the A F of L by means of checkoff andby other means.The respondents and the AFL objected to the proposed amendmentsThe specificobjections will be dealt with in detail hereinafter.After hearing argument, theundersigned granted the motion to amend, but indicated that he would entertainan application later in the hearing for additional time to prepare pleadings tothe amendment, evidence, or bothNo such request was made, the objecting par-ties relying on their oral objectionsNo pleadings were filed as to the amendment.After all the testimony had been presented, the parties were =afforded an op-portunity to present oral argument, but all parties waived argument.A datewas then set for the filing of briefs and/or proposed findings of fact and con-clusions of law.Briefs were received from the Board, the respondents, andthe AFL.Upon the entire record in the case. and frofn his observation of the witnesses,the undersignedmakes the following: CALIFRUIT CANNING COMPANY119FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTSThe respondents,Fred Volandri,Dino Volandri,and S. Montanelli are co-partners doing business under the firm name and style of Califruit CanningCompany,having their principal office and place of business at Manteca, Cali-fornia,where they operate a plant(hereinafter referred to as the plant) forthe canning and processing of fruits and vegetables.The annual gross salesof the respondents'products exceed $100,000, of which in excess of 90 percentconstitutes sales of products sold and transported in interstate and foreign com-merce and from the respondents'plant to States and territories of the UnitedStates other than the State of California,and to foreign countries.The re-spondents admit that they are engaged in commerce within the meaning of theActII.TIIE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural & Allied Workers Union of America, affiliated,with the Congress of Industrial Organizations; International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, California StateCouncil of Cannery Unions, and Cannery Workers, Processors, Warehousemen andHelpers, Local Union No 601, each affiliated with the American Federation ofLabor, are labor organizations admitting to membership employees of therespondents.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe parties to the present proceeding were also parties in another Board pro-ceeding in which the respondents were charged with the commission of unfairlabor practices (Case No. 20-C-1428).The hearing therein was held in August1946 and the Trial Examiner issued his Intermediate Report on October 18, 1946.The Board, in its decision, adopted his findings, conclusions, and recommendationswith one modification not material herein'In the instant proceedings, the parties stipulated as a correct statement ofthe facts the following material which appears in the afore-mentioned Inter-mediate Report :This case stems from the conflicting claims of the FTA-CIO and theA F. of L. to represent employees of various Independent Companies, as wellas Member Companies of the California Processors and Growers, Inc., gen-erally referred to in the industry and throughout the proceedings in whichthey have been involved as the CP & GThe controversy finally culminatedin a series of petitions for investigation and certification of representativeswhich were consolidated, and have since been designated as the Bercut-Richards cases'The respondents have been engaged in the cannery business since 1942 and,although not members of the CP & G, but operating as an Independent Com-pany, have adopted and agreed to be bound by the terms of a collective bar-gaining agreement between the CP & G and the A. F. of L., as adopted onJune 10, 1941, (amended January 26, 1942 and July 10, 1943), commonly4 See footnote 1[Seeflatter of Bercat-Richards Packing Company,et at, 64N L R B 133. See also Supplemental Decision and Order, 65 N L R. B 1054 j1 73 N L R B 290. April 10, 1947 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated the "Green Book" or Master Agreement.Thus, by a document,dated July 17, 1944, the respondents entered into a stipulation with the A F.of L,' acknowledging the existence of a collective bargaining agreement be-tween the parties identical with the terms of the "Green Book" contract, asamended, further acknowledging the custom of executing agreements identicalwith those negotiated between the CP & G and the A. F. of L, and agreeingto be bound by the determination of the National War Labor Board for theTenth Region, in proceedings entitled "In the Matter of California Processorsand Growers, Inc., and the California State Council of Cannery Unions, A. F.of L, Case No. 111-7439," and to execute a collective bargaining agreementembracing the provisions of any directive order issued by the Regional WarLabor Board.On January 9, 1946, the respondents entered into an agreement with theA F. of L ,° reaffirming and adopting the terms and provisions of the "GreenBook" contract, as amended, and providing, among other things, for unionsecurity and preferential hiring.This agreement expired in accordance withits terms on March 1; 1946.On April 13, 1946, the respondents entered into the agreement with the A. F.of L., which is directly in issue in these proceedings, and upon which therespondents rely for justification of their subsequent action.2. The representation proceedings ; the elections and subsequent action thereonIn the summer of 1945, a number of petitions for investigation and certifica-tion of representatives were filed, alleging that a question affecting commercehad arisen concerning the representation of employees of Member Companiesof the CP & G and of Independent Companies, including the respondentsherein.The Board, by appropriate proceedings, consolidated these petitionsfor hearing which were held between July and September 1945 7On October 5, 1945, the Board issued a telegraphic order of Decision andDirection of Elections in the cases so consolidated and, thereafter on October12, 1945, issued its formal Decision, Direction of Elections and Order, inwhich it found that the existing contracts constituted no bar to the proceed-ings; that all production and maintenance employees, with the conventionalexclusions, of the Member Companies of the CP & G, constituted one appro-priate unit, and that those of the Independent Companies including the re-spondents herein, constituted separate appropriate units ; and ordered thatelections be held among each of these units of employees to determine thequestion of representation.'Elections were thereupon conducted, pursuantto the Board's Decision and Direction of Election, between Octcb3r 11 and8The contractingunionsare therein denominated, "California State Council ofCannery Unions, and Cannery Workers Union No 20676," the latter being the apparentpredecessor of Cannery Workers, Processors, Warehousemen and Helpeis, Local UnionNo. 601.° [This footnote was excluded from the stipulation.]7The petition involving the respondents herein is numbered Case No 20-R-1428.8The labor organizations appearing on the ballot in the proceedings involving theserespondents were :Cannery and Food Process Workers Union of Stockton Area, affiliated withCannery and Food Process Workers Council of the Pacific Coast.California State Council of Cannery Unions, American Federation of Labor.Food, Tobacco, Agricultural & Allied Workers Union of America, CIO. CALIFRUIT CANNING COMPANY'121October 18, 1945, inclusive,9 with the results, at the respondents' plant, setout below.10Thereafter, between October 28, 1945 and January 5, 1946, the A. F. of L.duly filed objections to the conduct of the elections held among the employeesof the CP & G and of the Independent Companies. On January 16, 1946, theRegional Director issued his Report on Objections to the elections and, onFebruary 15, 1946, the Board issued a Supplemental Decision and Orderrespecting the consolidated cases, vacating and setting aside the results of theelections.The Board, in its Supplemental Decision and Order, stated, in part :The current AFL contract will expire on March 1, and since the legal effectof the foregoing determination is to keep the question of representationpending before the Board, none of the unions is entitled to an exclusivestatus as the bargaining agent after that date. In accordance with well-established principles,14 the employers may not pending a new election, givepreferential treatment to any of the labor organizations involved, althoughthey may recognize each one as the representative of its members. In thisstate of the record, no legal effect may be given the closed-shop provisioncontained in the current collective agreements after their expiration date; 36the inclusion of such provision in any new agreements, or action pursuantthereto,would clearly be contrary to the proviso in Sub Section 8 (3).Nothing in our decision, however, should be construed as requiring anychange in the substantive conditions of employment now existing by virtueof the foregoing agreements."Except for an election held at one of the companies not here involved.10Approximate number of eligible voters__________________________________136Valid votes counted___________________________________________________101Votes cast for California State Council of Cannery Unions, A, F. of L--------22Votes cast for F T A -O I. O__________________________________________77Votes cast for Cannery and Food Process Workers Union of Stockton Area,Independent -------------------------------------------------------1Votes cast against participating labor organizations______________________1Challenged ballots----------------------------------------------------0Void ballots---------------------------------------------------------214 SeeMatter of Midwest Piping & Supply Co , Inc.,63 N. L. R. B. 1060 See alsoMatter of Ken-Rad Tube & Lamp Corp,62 N L. R B 21.15Moreover, no requests for discharges resulting from activity in the election arejustified under the present agieement.SeeMatter of Rutland Court Owners,44N L R B 587, 46 N L R B 10403'The respondents acknowledged that they received a copy of this SupplementalDecision and Order within the usual course of the mails.Thereafter, the Board issued a Second Supplemental Decision,' a Third Sup-plemental Decision and Second Direction of Elections,3 and a Fourth Supple-mental Decision and Amendment to Second Direction of Elections 4 setting thetime for elections at this plant and others, ruling on the eligibility of certaincategories of employees, the composition of units, and miscellaneous matters.B. The refusal to bargain1.The appropriate unit ; representationby the FTA-CIO of a majority thereinPursuant to the decisions of the Board outlinedin theprecedingsection ofthis report,an election to determine the wishes of employees as to collective2 68 N. L. R. B. 605, June 13, 1946.3 70 N L. R. B 84, August 16, 1946.1 70 N. L R. B. 272, August 22, 1946 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representation was conducted on August 30, 1946, in a unit of therespondents' employees consisting of all production and maintenance employeesexcluding office and clerical employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.A majority ofthe ballots were cast in favor of the FTA-CIO 6On October 2, 1946, the Board issued its Order Severing Case and Certifica-tion of Representatives in which it severed the representation case concerningthe respondents' plant (Case No. 20-R-1428) from the consolidatedBercut-Richardscase (Case No 20-R-1414) and certified that the FTA-CIO had beendesignated and selected by a majority of the employees in the afore-mentionedunit as their collective bargaining representative and that the said organizationwas the exclusive collective bargaining representativeThe respondents and the AFL maintain that the unit established by the Boardisnot appropriate on the ground that the appropriate unit should includethe respondents' plant with others in an industry-wide unit rather than a single-employer unitThe arguments advanced in support of this contention are:1That the labor relations experience at the plant was and is that the re-spondents consistently follow and adopt the collective bargaining contractsnegotiated by the C. P. & G. as well as interim agreements and decisions agreedto by C. P. & G.2That none of the parties herein opposed the establishment of an industry-wide unit at the hearing on the consolidated case.3That an industry-wide unit is in accord with the collective bargaininghistory in the industry.4.That an industry-wide unit would increase the stability of labor relationsin the industry.5.That canning operations are seasonal, and workers shift from plant to plantduring the canning season, and that employees would be more able to shift fromplant to plant if there were a single collective-barg*aining representative in theindustry.While the respondents and the AFL presented some evidence at the presenthearing as to policy of the respondents to commit themselves to, and to followthe labor relations policy of, the C P & G , they relied to a great extent on thetestimony and the exhibits presented at the hearing of the consolidated caseThe Board's Decision, Direction of Elections, and Order in that case clearlyshows that the Board had in mind the arguments and the considerations urgedin the present case.Among other matters the Board, in its decision, outlinedthe respective positions of the parties as to the appropriate unit and mentionedthe custom of non-members of C. P. & G. to sign agreements identical with thosenegotiated for C. P. & G. members.Nevertheless, it determined that employeesof each independent company comprised a separate appropriate unit. This posi-tionwas adhered to by the Board in the subsequent supplemental decisionspreviously enumerated herein culminating in the certification herein based upon5The tally of ballots was as follows :Approximate number of eligible voters----------------------------------- 326Void ballots ----------------------------------------------------------2Valid votes counted---------------------------------------------------- 249Challengedballots-----------------'----------------------------------- 18Votes cast for AFL---------------------------------------------------- 107Votes cast for FTA-CIO------------------------------------------------ 137Votes cast against participating labor organizations------------------------5 CALIFRUIT CANNING COMPANY123a single-employer unit.Under the circumstances, the undersigned concludes thatthe priordetermination of the Board is controllingherein.The undersigned, therefore, finds that all production and maintenance em-ployees of the respondents at Manteca, California, excluding office and clericalemployees and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute and at all times material hereinconstituted a unit appropriate for the purposes of collective bargaining.Theundersignedfurther finds that on and at all times after October 2, 1946, theFTA-CIO was the duly designated collective bargaining representative of theemployeesin said appropriate unit.2.The refusal to bargainAt the hearing herein the parties entered into the following stipulation :It is stipulated by and between the parties that representatives of theFTA-CIO requested recognition of the FTA-CIO as the exclusive bargainingagents of the Company's employees, and endeavored to bargain with themanagement of the Califruit Canning Company, on three occasions sub-sequent to the issuance by the National Labor Relations Board of thecertification of the FTA-CIO as the exclusive bargaining representative ofthe employees of the Califruit Canning Company in the unit described bythe Board in its certification ; the dates of these three occasions being aboutOctober 18, October 26 and November 1, all in 1946.The October 18 meetinghad been preceded by a letter dated October 5 from Jack Montgomery,FTA-CIO representative, asking the Company to set a date for a bargainingconference, to recognize the FTA-CIO as exclusive bargaining representa-tives, and to cease recognizing the AFL.The Company, however, has refused to bargain with FTA-CIO and hasrefused to recognize FTA-CIO as the exclusive bargaining representative ofthe employees ; giving as reasons, among others, that the company has a con-tract for exclusive recognition of the A. F of L. which remains in force untilMarch1947, and the further reason that the Company was afraid of troublewith the A. F. of L. if the Company should recognize the CIO as the bargainingrepresentative.It is further stipulated that during that period and since, up to and includ-ing the present time, the Company has continued to recognize the A. F. of L.as exclusive bargaining representative for its employees.The contractual history between the respondents and the AFL has been outlinedin Section III of this report.The argument that an existing contract barredrecognition of the FTA-CIO rests on the validity of an agreement dated April13, 1946, and signed by the respondents and the AFL.°The substantive part ofthe agreement is as follows :1.It shall be a condition of employment with the Employer that all em-ployees covered by this agreement shall become and remain members of theUnion in good standing. Present employees who are not as of the date ofthis agreement members of the Union must become members within ten (10)days from the date hereof.Any new employee shall be required within tenThe parties also had signed an agreement on January 9, 1946, but that agreementexpired onMarch 1, 1946. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD(10) days of the date of hiring to become a member of the Union and there-after remain a member in good standing.Persons who fail to maintain good standing in the Union in accordancewith the by-laws thereof shall be discharged within thirty-six (36) hoursafter the company is so notified by the Union.In the hiring of additional employees, the employer shall give preferenceto unemployed members of the local Union provided such individuals havethe necessary qualifications and are available within forty-eight (48) hoursafter being notified.Asa basis for preferential consideration unemployedmembers of the local Union shall be required to present a clearance cardfrom the local Union, evidencing the fact of their paid-up membership.2.Any adjustment in wages, hours or conditions, which may hereafter beagreed upon by the parties, shall be effective as of March 1, 1946, and retro-active to that date.At the time of the execution of the contract of April 13, 1946, the respondentshad actual notice of the pendency of a question concerning representation at itsplant.The Board, in its Supplemental Decision of February 15, 1946, in theconsolidated representation proceeding, expressly called the attention of theparties to well-established principles that none of the unions involved was entitledto an exclusive status as bargaining agent after the expiration of their oldcontracts, that the employers, pending a new election, could not give preferentialtreatment to any of the labor organizations involved, and that the inclusion ofany closed-shop provision in any future agreement or extension of a currentagreement would be violative of the Act, while the question concerning repre-sentation remained pending and undetermined.'The respondents chose to ignore the notice contained in the decision andexecuted a contract giving preferential treatment to the AFL. The respondents'conduct was violative of the Act and the Board so held in its recent decision inthe prior unfair labor practice case involving the respondents herein.Theundersigned therefore concludes that the contract of April 13, 1946, was not a barto the recognition of the PTA-CIO.The AFL further contends that the Board recognized the validity of the April13 contract and similar agreements. It relies on the following language by theBoard in the Third Supplemental Decision and Second Direction of Electionsin the consolidated representation hearing:5.Necessity of waivers with respect to pending charges of unfair laborpracticesWe now turn to the question of the propriety of directing elections atthis time, in view of the fact that there are pending charges filed by the CIOalleging the commission of unfair labor practices on the part of certain ofthe Companies involved herein.The Board customarily will not proceedto an election without first requiring a charging petitioner to agree that itwill not urge the subject matter of its pending unfair labor practice chargesas grounds for objecting to the conduct of the election in the event that itloses.'In the present instance, the Board requested that the CIO file theusual waivers with respect to its pending charges of unfair labor practices.Although the CIO has failed to file such waivers, it has given no indication4 SeeMatter of The MayDepartment Stores Company,d/b/a Famous Barr Company,61 N. L.R. B. 258.7Matter of Flotill Products, Inc, 70 N LIt.B 119. CALIFRUIT CANNING COMPANY125that it does not desire that election be conducted at this time. Inasmuch asthe elections cannot be truly representative, because of the character of theindustry involved, unless conducted during the present season of peakoperations, and in view of the fact that the pending charges cannot bedetermined in time to hold the elections during the present season, we aredisposed under all the circumstances of this case, including the importanceof conducting an election in this industry during 1946, to direct electionswithout first requiring the filing of waivers by the CIO.We shall not, how-ever, permit the subject matter of the pending unfair labor practice chargesto constitute a valid basis for setting aside the elections, if that result shouldever be sought.'5After the hearing which preceded our Second Supplemental Decision, the AFL filed amotion to dismiss the unfair labor practice charges prior to the conduct of the elections.In view of the above provision that the unfair labor practice charges are not to beutilized as the basis of objections to the conduct of the election, the motion of the AFLis hereby denied.The AFL argues that the above language recognized the validity of existing con-tracts and indicated that they would not be superseded by any certification untiltheir expiration dateThe undersigned does not agree.The Board, in itsdecision, merely ruled that existing charges of unfair labor practices would notbe considered as a valid basis for setting aside the elections to be conducted. TheFlotill case,supra,constitutes a complete exposition of the Board's position as tothe validity of contracts such as the one here in question.The stipulation entered into by the parties as to the respondents' refusal tobargain with the FTA-CIO lists as a reason for its action "that the Companywas afraid of trouble with the A. F. of L if the Company should recognize theCIO as the bargaining representative." It is well settled that fear of adverseconsequences affords no justification for a violation of the Act.'The undersigned finds that the respondents on October 18, 1946, and at alltimes thereafter, have refused to bargain collectively with the FTA-CIO as theexclusive representative of its employees in an appropriate unit in violation ofSection 8 (5) of the Act and have thereby interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7of the Act.C. The invalidity of the check-off procedure followed by the respondents1.The amendment of the complaintParagraph 4 (b) of the complaint, as originally drawn, was as follows:4.The respondents while engaged in business as described above, by theirofficers, agents, and employees since approximately April 1, 1946, have:(b) urged, persuaded, and coerced Walter Fender to pay dues tothe AFLAt the commencement of the hearing, the Board moved to amend paragraph4 (b) to read as follows:urged, persuaded, and coerced Walter Fender and Frederick Escalante andits other employees to pay dues to the A. F. of L. by means of check-off andby other means.IN. L. R. B. v. Star Publishing Company,97 F (2d) 465, 470 (C. C. A.9) ; N L. R. B.v.Hudson Motor Car Company,128 F. (2d) 528, 533 (C. C. A. 6) ;Matter of EurekaVacuum CleanerCompany,69N. L. It. B. 878. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDObjections were made by the respondents and the AFL to the proposed amend-ment which objections were later amplified in their briefs.The first objection was that the issue sought to be raised had been litigated inthe prior hearing on a complaint charging the respondents with the commissionof unfair labor practices, Case No 20-C-142S.The objectors point to the following allegations of the complaint in the priorproceeding, dated August 1, 1946:7.The respondents while engaged in business as described above, by theirofficers, agents, and employees, have since approximately April 1, 1946 inter-feredwith, restrained and coerced their employees at the plant in theexercise of their rights guaranteed in Section 7 of, the Act, by various actsand statements including without limitation the following:(c)Respondents have urged, persuaded and coerced its employees topay dues to the A. F of L.; (d) Respondents have required said em-ployees at the plant to obtain clearance cards from the A. F. of L asa condition of employment, and have refused to employ or continue inits employ, persons who failed or refused to obtain such clearance.10.Respondents discharged and refused, and still refuse to reinstate thesaid employees named above, because of their membership in and activitieson behalf of FTA-CIO, and because of their failure to become or remainmembers of the A. F. of L, or to pay dues and assessments to the A F. of L.An examination of the Board's prior complaint decision (73 N. L R. B 290)reveals that it does deal with the validity of the contract of April 13, 1946, andcertain aid and assistance furnished the AFL by the respondents in the enforce-ment of its provisions on April 15, 1946.However, the issue of any check-offarrangements between the AFL and the respondents and deductions thereunderwas not litigated.This is made clear in footnote 31 of the said decision whereinit is said :Although there is some intimation in the record that membership duesof employees of the respondents were checked off in favor of the A. F. of L.at times under the several contracts— the evidence is insufficient to establishthat such an arrangement was actually in effect during the period involved.Inasmuch as none of the employees alleged herein to have been discriminatedagainst were afforded membership in the A. F. of L. during this period, andwere not employed after April 15, 1946, when seasonal operations wereresumed, obviously no question of refund of dues is involved with respectto them.Moreover, inasmuch as it is not specifically alleged in the complaintthat membership dues of employees were checked off involuntarily for theperiod involved, and the record affords no justification for finding that thisoccurred, it will not be recommended that any dues paid to the A. F. of L.by the respondents' employees be refunded.The undersigned concludes that the issue sought to be raised here was not thesubject of prior adjudication.Itwas also contended that the proposed amendment did not specify all theemployees from whose salaries dues were checked off.This is unnecessary.A further contention was raised as to the failure to specify the period duringwhich the alleged check-off was operative.As to this, counsel for the Boardorally stated that the Board intended to confine this allegation to the periodfrom April 1, 1946. CALIFRUIT CANNING COMPANY127A final objection was one of surprise.The undersigned granted the motionto amend, but at the same time notified the objecting parties that he wouldentertain a request from them later in the hearing for some additional timeto prepare a defense or to draft pleadings in answer to the amendment.Nosuch request was received and, as appears hereinafter, testimony in defense tothe allegation was presented.2.The operation of the check-off procedureThe agreement of April 13, 1946, provided that it should be a condition ofemployment that the respondents' employees, both as to employees then work-ing and future employees, become and remain members of the AFL in goodstandingThis agreement was promptly put into effect.On April 15, the plant reopened, for the canning of asparagus.A large groupof employees appeared at the plant pursuant to notice that the respondents hadsent them.Before they were allowed to work they were required by the re-spondents to "clear" with the AFL. For this purpose a table had been set upon plant premises.AFL representatives were seated at the tableThose whopresented themselves to the AFL representatives and were accepted by the AFLrepresentatives for clearance signed a document authorizing the respondents todeduct AFL initiation fees and dues iron their wages and to pay those sumsto the AFL Clearance cards were then issued to those who had signed certifyingthat they were members in good standing in the AFL and eligible for employmentat the plant.Those who had "cleared" were then put to workThose who re-fused to clear or were refused clearance were not put to work.' Employeesalready working were required to obtain clearance cards from the AFL.10 Em-ployees hired after April 15 were also required to follow this procedure.11 Itis undemed that the respondents honored the dues check-off authorizations.DinoVolandri testified that the respondents followed and enforced the terms andconditions of their contracts with the AFL.He further testified that AFL duesand initiation fees were checked off puisuant to the authorizations signed byemployees.The procedure followed by the respondents was a clear violation of the Act.With full knowledge of the pendency of a question concerning representationat the plant they entered into a contract making membership in the AFL a termand condition of employmentThey lent their active support and assistance tothe AFL in the enforcement of the contract provisions and required their em-ployees to clear with the AFL. It is obvious that employees did not sign thecheck-off authorizations as a fiee act, but did so because of the economic penaltythey would receive if they failed to do so. The undersigned will accordinglyrecommend that the respondents be required to refund all dues and initiation0These findings are based primarily upon the credited testimony of employee LillianN Ryan A detailed recital of what took place on April 15 and the active parts playedby partners Dino Volandri and S. Montanelli in urging, persuading, and requiring theemployees to clear with the AFL, is contained in the Board's decision in the prior case.Dino Volandri and Montanelli did not deny Mrs Ryan's testimony.Montanelli testifiedthat he did not have a clear recollection of the events on April 15.10This finding is based upon the testimony of employee Walter Fender.11This finding is based upon the testimony of former employee Frederick Escalante.Employee Richard E McCracken testified that he was reemployed on August 12, 1946,having left toi military service in April 1944, and that he was not.required to sign a duesdeduction authorization and obtain a clearance cardHowever, it is clear from all thetestimony that the practice on and after April 15, 1946, was to require employees to clearwith the AFL. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfees deducted from the salaries of their employees pursuant to check-off author-izations after April 13, 1946, the date of the contract granting the Al'+'L exclusivemembership rights in the plant.12D. The discriminatory discharges1.Walter Fender"Walter Fender was first employed by the respondents in 1945 and assignedwork as a master mechanic. The work included the repair and maintenance ofmachinery in the plant.Unlike the seasonal employees who processed andcanned fruit and vegetables, Fender was employed on a year-round basis.Fender, as a maintenance employee, was eligible to and did join the unions whichattempted to organize the employees at the plant.He first jiined the AFL. Inthe latter part of 1945 he espoused the cause of the F'I`A-CIOHe wore anFTA-CIO button at the time of an election conducted at the plant in October 1945.In November 1945, he began paying dues to that of ganizatuni and also triedto persuade other workers to join.In the early part of April 1946, lie had a conversation with a representativeof the AFL named Brown concerning Fender's arrearage in the payment ofdues to the AFL Brown told him that if he did not make those payments liewould be taken out of the plant. Fender replied that he did not think that liehad to in view of Board rulings.He also spoke with Dino Volandri and FredVolandri on the same day. They urged him to comply with Brown's requestand said that he could not work in a cannery if he did notAfter thinkingthe matter over, Fender told the Volandris that he would sign up with theAFL.He signed a dues deduction authorization and was cleared by the AFL14On June 24, Brown went to Fender while the latter was at work in the plantand introduced him to another AFL representative who, he said, was a "fighter."On June 27, a group of AFL officials saw Dino Volandri in the plant office.They showed him a letter stating that Walter Fender was no longer a member ingood standing and they then requested that Fender be discharged.Dino Volan-dri refused to comply with this request, the men asked to see Fender and Volan-dri gave them permission to do so.The group then proceeded to Fender's place of work and the AFL representativewho had been introduced to Fender on June24 byBrown handed Fender acommunication from the AFL stating, in substance, that charges had beenfiled against him by members in good standing, that he was no longer in goodstanding and was suspended and that he was no longer eligible to work at theplant.Fender said that he wanted to finish some work, but the representativesaid he had to leave right away, that if he remained after noon, he would be takenout.Fender then collected his tools and left.Fender's wife, Palmira Fender, was also working at the plant at that time.She met her husband sometime later a short distance from the plant. They werediscussing the incident when Fred Volandri came over.Mrs. Fender said, "Fred,12N.L. R. B. v.Cassoff,doing businessas Central Paint and Varnish Works,139 F (2d)397 (C. C. A. 2), enf'g per curiam, 43 N. L R B. 1193;N L R B. v Jacob Garfunkel andHyrnan Garfunkeldoing businessas Surprise CandyCo., 162 F. (2d) 256 (C C. A. 2),enf'g per curiam 66 N. L R. B 1. CfMatter of Lien-Rad Tube & Lamp Corp.,62 N. L.R B. 21.12 The complaint in the prior unfair labor practice case alleged the wrongfuldischarges ofWalter Fender and Palmira Fender.However, the Board's prior complaintdecision notedthat during the hearing the complaintwas dismissedas to them, without prejudice.24The above findings are based uponFender's uncontradictedtestimony. CALIFRUIT CANNING COMPANY.129what does this mean" and Fred Volandri replied, "Well, I can't do nothing Ifought this all day yesterday.""Fender then left and had no further conver-sation with any of the respondents until the latter part of October 1046.Atthat time, Fender came to the plant as a member of an FTA-CIO delegationwhich had a meeting with Dino Volandri. During the meeting, Dino Volandritold Fender to return to work.A date was set for Fender's return, and aftersome postponement by Dino Volandri, he was reemployed on November 1, 1946,and was in the respondents' employ at the time of the hearing.Dino Volandri testified that during the early afternoon of June 27, he noticedthat Fender was not at his place of work and that when he asked an employeewhere Fender was lie was told that Fender had picked up his tools and left.Continuing his testimony, Dino Volandri stated that he had a conversation withS.Montanelli, one of his partners, between 2 and 3 p. in. in which he told Mon-tanelli of his earlier conversation with the AFL representatives and Fender's dis-appearance.He asked Montanelli if he knew what happened to Fender andMontanelli said he did not. Sometime between 5 and 6 p. in., Dino Volandricontinued, he spoke to Fred Volandri and Montanelli of Fender's absence andthey "wondered" why he had left. Dino Volandri also testified that while he wasuncertain of it, Fred Volandri "most likely" mentioned that he had seen WalterFender get into his car.Montanelli testified that after Dino Volandri told him that Fender was miss-ipg, he made inquiries among the employeesHis testimony as to what occurredis as follows :Q. I see.Now, what details did you gather'sA Oh, from different people, which I didn't give it too much value.Q.What are the details that you gathered?A Well, someone was telling me that the union fired him, some told me,"Well, I don't know ; all I seen was him putting his tools in his car, and hetook off."Q. Some said to you that the union fired him, is that right?A. Some says the union fired him, some didn't say who, only seen that hepicked up his tools and left.Q. I see.Now then, is that as far as your investigation went?A.Well, yes, because I don't have only that to do; I have other duties toperformQ I am not criticizing you ; I am merely asking you.A.Well, yes; at the present, yes.Q At the present?A.Well, at that time, that is all I- (pause)Q.Well, did you later on make a further investigation?A.Well, as I went on, yes.Q. As you went on, what else did you find out?A.Well, aboutthe same thing;some say one thing, some say another.Q. Some said the union had fired him, and some said he had put his toolsin the car and had gone home, is that right?A Yes.ss This finding isbased on Fender's testimony.Fred Volandri did not testify, the re-spondentsasserted at the hearing that he was hospitalized.Dino Volandri gave testimonyindicatingthat Fred Volandri had no knowledge of Fender's leaving the plant until laterin the day. The undersigned accepts Fender's version. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDContinuing his testimony, Montanelli testified that he did not repeat the substanceof these reports to his partners, but only discussed with them the fact that Fenderwas absent.As afore mentioned, after Fender left the respondents' premises he did notcommunicate with the respondents.Nor did the respondents communicate withhim.Dino Volandri testified that he saw no connection between the demand ofthe AFL representatives that Fender be discharged and his subsequent unex-plained leaving.Montanelli, near the conclusion of his testimony, stated thatone of his reasons for not making a further investigation was that in the earlypart of 1945 Fender had quit work after Montanelli had refused to dischargeanother employee at his request.ConclusionsThe respondents and the AFL contend that Fender voluntarily quit work andthat the respondents' conduct was not violative of the Act.The undersigned doesnot agree.On April 13, 1946, the respondents entered into an agreement with the AFLwhich provided that it would be a condition of employment that all employeesshould become and remain members of the AFL in good standing and that per-sons who failed to maintain good standing in the AFL would be discharged within36 hours after such notification by the AFL.The respondents aided and assistedthe AFL in the enforcement of its contractual rights.Fender, in particular,was urged by the respondents to maintain good standing in the AFL and wastold by them that he had to belong to the AFL to work in a cannery. All theemployees saw that the respondents gave practical support to the AFL in its pro-gram of signing up the employees. In view of the existing situation the under-signed finds that Fender reasonably concluded that he could not work at theplant when he received a written notice that he was no longer in good standingin the AFL and was told that he had to leave the plant immediatelyThe contractsigned by the respondents dictated that result.In addition, the undersigned concludes that the respondents knew and shouldhave known why Fender left their employ. Shortly before Fender left, AFLrepresentatives had asked Dino Volandri to discharge Fender.Volandri hadrefused, but had given them permission to see Fender.The undersigned rejectshis testimony that he saw no connection between the demands of the AFL repre-sentatives and Fender's leaving.Montanelli in the course of his investigationwas told by some employees that the AFL had "fired" Fender. Yet he tooclaimed that he was unable to understand why Fender leftThe undersignedrejects his testimony that Fender's leaving the respondents' employ n 1945 ledhim to believe that Fender had walked off the job this time. If the respondentshad had no evidence to indicate why Fender had left, this defense might seemplausible.Here, the respondents had concrete evidence clearly indicating thereason for Fender's sudden disappearance.Also there is proof indicating thatFred'Volandri had advance knowledge of the action to be taken against Fender.The actual situation is fully established by the credible evidence.Fender wasan experienced and valuable employee whom the respondents wished to retainespecially since they were in the midst of their canning season.Fender, becauseof his activities in the FTA-CIO, had incurred the displeasure bf'the AFL.TheAFL declared him not in good standing and,. exercising its contractual rights,.demanded that he be discharged.Dino Volandri refused this request, but whenAFL representatives went ahead and ordered Fender off the plant premises underthreats of violence, the respondents acquiesced and accepted the situation.C CALIFRUIT CANNING COMPANY131The undersigned concludes and finds that the respondents by signing the con-tract of April 13, 1946, which was violative of the Act, by permitting AFL repre-sentatives to speak with Fender on plant premises during working hours, and byother acts enumerated herein, had helped to create a situation where they wereunder a duty to act to protect Fender, that when they failed to do so, they adoptedand ratified the acts of the AFL representatives and constructively dischargedWalter Fender in violation of the Act2.Palmira FenderPalmira Fender is the wife of Walter FenderShe began work for the re-spondents in 1944.After several months, she was promoted to the position ofhead floorlady and retained this position during the following canning seasonsuntil June 27, 1946As head floorlady, Mrs. Fender was in charge of the womenemployees at the plant and exercised supervisory authority.She reported directlyto Montanelh and received her instructions from him.She was not a member ofeither of the competing unions and the evidence establishes that she maintained aneutral position.As afore mentioned, Walter Fender stopped work at the insistence of the AFLaround noon on June 27, 1946.Mrs Fender learned of this from him soon afterthe occurrence.Mrs Fender testified that during the afternoon she had a con-versation with Mrs. Montanelli, the wife of S Montanelli, one of the partners."Mrs. Fender told Mrs Montanelli that Walter Fender had been discharged andasked whether she also would be dischargedMrs. Montanelli said that she wouldfind out.Later, Mrs. Montanelli said that "there is something about it" and thatthe partners wanted to see herMrs. Fender went to the plant office at approxi-mately 5 p. in and met with Fred Volandri, Dino Volandri, Montanelli, and Mrs.Montanelli.Her testimony as to what occurred is as follows :A. So I stood there.Nobody speak. I say, "What is all about?"Mr. Volandri, Dino Volandri, said, "Don't blame it to us."I say, "What?"He says, "Don't blame us."I says, "What is it?Any reason?""No reason at all."I says, "Well, what is it all about?"Mr. Volandri spoke up, Fred Volandri, and he said, "They told me to takeyou and your husband out of here for my own good ; but hell-my own good ;I need you now !Why didn't they tell me that before we started the season?"And I was all upset and I started to cry. I said, "I came here to helpyou people, I came in this cannery to bring you help; not like bosses, butto treat you like my own family, and that is the way you treated me." Isay, "I never forget this," and I stood there and I don't know what I saidany more. So I said I better go home, then they told me not to hurry, totake it easy.And Mr Volandri, Dino Volandri, said, "Well, I signed up theunion and they tell me to get out of this office and to stay out of this office,I got to do it. It isn't our fault "He says, "After this is straightened out,maybe we can talk to you again."Q.Did you go out, then?A. I went out, and Mrs Montanelli ; I went out across the street to waitfor my husband to pick me up at six o'clock and I went home..19Mrs Montanelli had no official position at the plant, but came there on occasions toassistin its operations 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board contended that Mrs. Fender was discharged by the respondents atthe request of the AFL and as part of a plan to get rid of both Mr and Mrs.FenderLillianM. Ryan, a production worker, testified that on June 26 sheoverheard a conversation between a production worker, a Airs Albers, and anAFL shop steward, Gus Rocha.When Mrs Albers complained of Mrs. Fender'sfailure to give her overtime work, Rocha replied, Mrs. Ryan testified, "Mrs.Albers, you won't have to worry any more.Mrs. Fender is washed up ; we gotrid of her."Mrs. Ryan further testified that on the morning of June 27 she sawBessie Allen, an AFL shop steward, pin AFL pins on some workers and over-heard her tell them that there would be a strike if Mrs. Fender was not dis-charged.Neither Rocha nor Bessie Allen testifiedThe undersigned creditsMrs. Ryan's testimony.The testimony of Montanelli and Dino Volandri as to the circumstances leadingup to the termination of Mrs Fender's employment differed sharply from herversionMontanelli testified that be was told by Mrs. Montanelli on June 27,that Mrs. Fender was "all in the air" and that she had said that she was going tobe dischargedMontanelli further testified that he told Mrs Montanelli to tellMrs. Fender to come to the office.His description of what occurred at the officeis as follows :The WITNESS. When she come in she was all in the air and all upset, youmight say, and I would say that she was crying also.And she says, "Well,what have I done?"And I says, "Wait a minute.Up to now you haven't done anything "AndI says, "What seems to be the matter? Sit down here and tell us what isthe trouble."So still she started hollering about what she was doing for us and whatshe wasn't doing for us, and I says, "Now, that don't get you nowhere." Isays, "Now, calm down ""Well," she says, "I understand I am going to be fired, too."And I says, "Look," I says, "being that you brought that up, I intended tofire you at the end of the asparagus season, yes."And I says, "If you wantto go, you can go now."By Mr. MooRE :Q.Did she say anything in reply to that?A.Well, she didn't say much, but she walked out of the office.Dino Vulnndri corroborated Montanelli's testimony as to what took place atthe meeting with Mrs. Fender on June 27.However, he gave conflicting testi-mony as to whether there had been a decision to discharge Mrs Fender prior toher coming to the officeAt one point in his testimony he testified that therehad been some trouble at the plant a few days before in that one employee hadwalked off the job after some trouble with Mrs Fender, that the partners dis-cussed the matter, and that they decided "rather than lose employees of the plant,we might as well get rid of the one who is causing the trouble." Later in histestimony, Volandri testified that the partners met before Mrs Fender came into discuss her work record, but that no decision had been reached before she camein.He also testified that Montanelli told Mrs.,Ii'ender that she was discharged fornot following instructionsHe denied that any request for her discharge hadbeen received from the AFL.Montanelli testified that lie was not satisfied with Mrs Fender's work in 1946,that he had observed her work, and that she shouted and was too rude to someemployeesHe further testified that on three or four occasions he told her CALIFRUIT CANNING COMPANY,133"how to go about things" and that in May he told her her work was not up tostandard and gave her further instructions.Dino Volandri testified that onone occasion he remonstrated with Mrs. Fender for shouting. Airs. Fender deniedthat she had had any trouble with the employees except in isolated instances andthat no one complained to her of her work at the June 27 conference. She alsodenied that she had received any reprimands.ConclusionsAirsFender's work record was one of apparently satisfactory serviceShewas promoted to a supervisory position in 1944. In 1945, she was rehired at thestart of the canning season and served as head floorlady throughout the season.In 1946, she was reemployed as a top supervisory employee and remained in thatposition until her discharge on June 27The undersigned was impressed by the testimony of Airs. Fender as a sincereand truthful account of her work record and the occurrences on June 27. Theundersigned credits her testimony on those matters.The testimony of the wit-nesses for the respondents was conflicting on the significant point of the eventsleading up to the discharge of Mrs. Fender. The undersigned further found it un-reliable and an effort to magnify certain incidents out of proportion in order tojustify the discharge.That testimony is not credited.There is. in the opinion of the undersigned, more than a coincidence in thefact that Mrs. Fender's discharge took place several hours after Fender's termi-nation of employment. Airs. Ryan's credited testimony indicates that theAFL had determined to get rid of Mr and Mrs. Fender and was pressing for suchaction by the respondents.Although Airs. Fender had not engaged in any unionactivities, the evidence warrants the inference that the AFL did not wantany close relative of Fender working at the plant, especially a relative in a topsupervisory position who exercised authority in the hiring and firing of employees.Mrs. Fender's testimony as to what occurred at her meeting with the partnerson June 27 establishes that the respondents gave in to the AFL pressure anddischarged Airs. Fender rather than risk any reprisal.The undersigned, there-fore, concludes that Airs Fender was discharged at the request of the AFL therebyencouraging membership in the AFL and discouraging membership in the FTA-CIO.E The alleged discriminatory dischargeFrederick Escalante began work for the respondents in the early part ofJuly 1946He was -assigned a certain canning table and his job was to taketrays of cans from the table, place them on trucks, and put empty trays on thetable.He continued this assignment until shortly before his discharge on August30, 1946.Escalante signed a dues deduction authorization for the AFL when he wentto workHe never joined the FTA-CIO although, he testified, he had indulgedin `quite a bit" of "CIO talk."On August 30, 1946, a Board-conducted electionwas held at the plant. Prior to the election, Escalante was asked by an FTA-CIO representative to serve as an observer at the election during the afternoon.He agreed to do so.On the day of the election Esca]ante wore an FTA-CIObutton.Escalante testified that an AFL shop steward told him to. throw thebutton away.Escalante further testified that another AFL shop steward,Bessie Allen, told him to vote for the AFL.When Escalante replied that hewould vote as he pleased,Bessie Allen became angry and, as Escalante putit,they "had a slight misunderstanding."798767-48-vol 78-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about 2 p in. Escalante went to his foreman, Tony Leandro, and askedfor permission to stop work so that he could act as a poll watcher. Leandroreplied that he was fired.When Escalante asked Leandro why he was beingfired, the latter replied, according to Escalante, "Because you have been makingtoo much CIO talk."The respondents contend that Escalante was discharged because he wastedtime and stayed away from his post of duty Leandro testified that Escalante wasoften away from his post.He further testified that he received complaints fromwomen working at the canning tables and their floorladies that Escalante wasannoying them by talking with them and pinning paper tags to their dresses.He also testified that he received complaints from Montanelli.On the first suchoccasion, Leandro stated, Montanelli told him to watch Escalante, that he wasnot doing his work." A few days later Montanelli complained again. Escalantewas wrestling with three other employees at that time, according to LeandroLeandro further testified that he had occasion to warn Escalante almost everyday.On Escalante's last work day Leandro shifted him to another assignment,dumping tomatoes on a belt line.He made this change, Leandro testified, afterhe was requested by employee Richard McCracken and a woman employee toshift Escalante because he was not doing his work. Leandro, continuing histestimony, stated that at about 2 p in. of that day, Montanelli spoke to himand told him to discharge Escalante. Leandro testified that Escalante wasthen away from his work, sitting on a canning table, talking to some womenemployees.Leandro then punched Escalante's time card and told him that hewas discharged.He denied that he told Escalante that he was discharged for CIOtalk and maintained that Escalante did not tell him that he would be anobserver at the election until after he was discharged.Montanelli testified that he received about half a dozen complaints aboutEscalante including one from Richard McCracken, who worked next to Escalanteand complained that Escalante was away from his post and that he had to dohis work.He testified that Escalante was shifted to a new assignment about 3 or4 days before he was discharged upon his instructions to Leandro.His versionas to the occurrence leading to Escalante's discharge coincided with Leandro's.He also testified that he saw Escalante in the plant later in the day of the dis-charge, that he discussed this with Leandro, that Leandro spoke to Escalante,and reported back that Escalante was to be an observer at the election.McCracken had been employed by the respondents in 1943 and 1944.He thenleft for military service.He returned to work during the week of August 12,1946, and was assigned to work as a tray boy working next to Escalante.Hetestified that Escalante teased the women employees, threw cans, was away fromhis work a good deal of the time, and that he had to handle Escalante's trays aswell as his own. Continuing his testimony, McCracken testified that he com-plained to Leandro about August 25, that Escalante was not at his job and askedto be moved to another job.He also testified that he complained to Montanellithe day before the discharge telling him that he wanted either Escalante orhimself shifted because he did not want to do both jobs.He admitted that he hadquarrelled with Escalante frequently.Escalante admitted that he had indulged in some fooling and horseplay, butdenied that he had done it to a greater extent than other employees.He denied'TLeandro's testimony as to the date of this complaint was contradictoryAt onepoint,he fixed the time as shortly after Escalante went to work.Later, he fixed the timeas late in July. CALIFRUIT CANNING COMPANY135that he had been unnecessarily absent from his place of work and further deniedthat he had ever been reprimanded by either Leandro or MontanelliHe furthertestified that the belt line had broken down shortly before his discharge and thatliewas helping pick up tomatoes at the time Leandro and Montanelli allegedthat he was loafing in the canning room. They denied that the belt line hadbroken down on that day.Mrs. Ryan corroborated Escalante's testimony that the belt line had brokendown on the day of the election. She further testified that Escalante did "playaround," but denied that lie did more of it than others. She also testified thatshe wore an FTA-CIO button on the day of the election and was shifted to a dis-agreeable assignment, but was restored to her previous assignment after a protestwas made.ConclusionsThe Board contended that Escalante was discharged because he had openlyassumed a position of leadership in FTA-CIO affairs.The undersigned does notagree.The undersigned, however, recognizes that there are several circum-stances which tend to cast doubt on the respondents' case.First, there are dis-crepancies in the testimony of Montanelli, McCracken, and Leandro as to thedates when complaints were made or received and the surrounding circumstances.Also, Montanelli did not prove a reliable witness in his testimony on other phasesof this case.Leandro was evasive in certain portions of his testimony, partic-ularly when he was asked about the incident of April 15, 1946, when there wasa great deal of excitement at the plant in connection with the requirement bythe respondents that all employees then clear with the AFL before they would beallowed to work.Leandro professed to know nothing about this and very littleabout any AFL representative appearing on plant premisesThe undersigneddoes not credit this portion of his testimonyThe undersigned also accepts Mrs.Ryan's testimony that the tomato (felt line had broken down on the day of dis-chargeFinally, although the respondents' witnesses claimed that Escalante'swork had been poor for a long time, the discharge itself occurred on the day ofthe election when Escalante wore an FTA-CIO button for the first time.However, the testimony of Montanelli and Leandro was corroborated by Rich-ard McCracken whose testimony the undersigned credits.McCracken did com-plain to them about Escalante.Mrs. Ryan also partially corroborated theirtestimony when she testified that Escalante indulged in some horseplay.Esca-lante also admitted it.The undersigned, upon consideration of the testimony,credits the testimony of Montanelli and Leandro that complaints had beenreceived of Escalante's work and that he had been warned. The undersignedalso accepts Leandro's version of the discharge including his denial that he toldEscalante that lie was discharged for "CIO talk."While the matter is not freefrom doubt, the undersigned is not persuaded that Escalante's poor work per-formance was used as a pretext to discharge him because of his activities onbehalf of the FTA-CIO.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the respondents have engaged in unfair laborpractices, the undersigned will recommend that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondents have discriminated in regard to thehire and tenure of employment of Walter Fender and Palmira Fender. It will berecommended that the respondents offer Palmira Fender immediate and fullreinstatement to her former or substantially equivalent position without preju-dice to her seniority and other rights and privileges. It will be further recom-mended that the respondents make her whole for any loss of pay she may havesuffered by reason of such discrimination by payment to her of a sum of moneyequal to the amount she would have earned as wages from the date of the dis-crimination against her to the (late of the respondents' offer of reinstatementless her net earnings1e during said periodAs to Walter Fender, it will be recommended that the respondents make himwhole for any loss of pay that he may have suffered by reason of the respondents'discrimination against him on Time 27, 1946, by payment to him of a sum of moneyequal to the amount he would normally have earned from that date until his rein-statement on November 1, 1946, less his net earnings during said period.Having found that the respondents have refused to bargain collectively withthe FTA-CIO, the undersigned will recommend that the respondents, upon request,bargain collectively with the FTA-CIO as the representative of all their productionand maintenance employees, excluding office and clerical employees and all super-visory employees with, authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction, in respect to rates of pay, wages, hours of employment and other conditionsof employment.It has also been found that the respondents entered into an agreement with theAFL on April 13, 1946, making membership in the AFL a term and condition ofemployment, which contract under existing circumstances was violative of theAct.It has also been found that the respondents aided and assisted the AFLin the enforcement of the contract by requiring their employees to clear withthe AFL, which assistance, in practice, meant that employees had to sign check-offauthorizations for the AFL for membership dues and other fees. It will be recom-mended that the respondents reimburse each employee for membership fees anddues deducted from his wages pursuant to such check-off authorizations by pay-ment to each of them of a sum of money equal to the total of such dues or feesdeducted from his wages. It will also be recommended that the respondentscease and desist from making such deductions from the wages of its employeesunless and until the AFL shall have been certified by the Board as the exclusivebargaining representative for those employees 1DIt has been found herein that the respondents violated Section 8 (5) by failingand refusing to bargain collectively with the FTA-CIO as the exclusive repre-sentative of their employees in an appropriate unitIt has also been foundthat the respondents discriminated against Walter Fender and Palmira Fenderin violation of Section 8 (3) of the Act. Furthermore, it has been found that therespondents violated Section 8 (1) of the Act by the above acts and their assist-1sMatter of Crossett Lumber Company,8 N L R.B 440, 497-49819No remedies have been recommended with respect to the agreement of April 13, 1946,since the Board has ruled on the validity of that agreement in its decision in the priorunfair labor practice case and has in its order therein prescribed necessary relief. CALIFRUIT CANNING COMPANY137ance to the AFL in the matter of check-off deductions. In the prior unfair laborpractice case, the Board found that the respondents discriminated against fouremployees and violated the Act by entering into the agreement of April 13, 1946,with the AFL. The undersigned is convinced and finds that the entire course ofconduct of the respondents is indicative of persistent efforts to thwart the self-organization of their employees by various devices and that there exists realdanger of the continuation of such practices in the future. In order to effectuatethe policies of the Act it will be recommended that the respondents be orderedto cease and desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Food, Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congiess of Industrial Organizations, and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, California StateCouncil of Cannery Unions, and Cannery Workers, Processors, Warehousemenand Helpers, Local Union No 601, each affiliated with the American Federationof Labor, are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of WalterFender and Palmira Fender, thereby encouraging membership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,California State Council of Cannery Unions, and Cannery Workers, Processors,Warehousemen and Helpers, Local Union No. 601, all affiliated with the AmericanFederation of Labor, and discouraging membership in Food, Tobacco, Agricultural& Allied Workers Union of America, affiliated with the Congress of IndustrialOrganizations, the respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.All production and maintenance-employees of the respondents, excludingoffice and clerical employees and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.4.Food, Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, was on October 2, 1946, and at alltimes thereafter has been, and now is, the exclusive representative of the re-,spondents' employees in said unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.5.By refusing on October 18, 1946, and at all times thereafter to bargaincollectively with Food, Tobacco, Agricultural & Allied Workers Union of America,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of their employees in the appropriate unit, the respondents have en-gaged in and are engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.6.By the above acts and by aiding and assisting International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, California StateCouncil of Cannery Unions, and Cannery Workers, Processors, Warehousemenand Helpers, Local Union No. 601, all affiliated with the American Federation ofLabor, to secure check-off authorizations from their employees, the respondentshave interfered with and are interfering with, restraining, and coercing their 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of the rights guaranteed in Section 7 of the Act andhave thereby engaged in unfair labor practices within the meaning of Section8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The respondents by discharging Frederick Escalante have not engaged inunfair labor practices within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Fred Volandri, Dino Volandri, and S. Montanelli,co-partners, doing business under the firm name and style of Califruit CanningCompany, Manteca, California, their agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Food, Tobacco, Agricultural & Allied WorkersUnion of America, affiliated with the Congress of Industrial Organizations, orany other labor organization of their employees, by laying off, discharging orrefusing to reinstate any of their employees and from refusing to employ anymember of that union or in any other manner discriminating in regard to hireand tenure of employment or any term or condition of employment;(b)Refusing to bargain collectively with Food, Tobacco, Agricultural &AlliedWorkers Union of America, affiliated with Congress of Industrial Or-ganizations, as the exclusive representative of their employees in the unit here-tofore found appropriate, with respect to rates of pas , wages, hour s of employment,or other conditions of employment,(c)Checking-off dues and assessments from the wages of their employeesand turning such sums over to International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, California State Council ofCannery Unions, Cannery Workeis, Processors, Warehousemen and Helpers,Local Union No. 601, all affiliated with American Federation of Labor, until andunless the said unions shall have been certified by the Board as collective bar-gaining representatives for employees of the respondents ;(d) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Food. Tobacco, Agricultural & Allied WorkersUnion of America, affiliated with the Congress of Industrial Organizations, orany other labor organization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer Palmira Fender immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority andother rights and privileges ;(b)Make whole Palmira Fender and Walter Fender for any loss they mayhave suffered by reason of the respondents' discrimination against them ;(c)Upon request, bargain collectively with Food, Tobacco, Agricultural &AlliedWorkers Union of America, affiliated with Congress of Industrial Or-ganizations,as the exclusive representative of all their productionand mainte-nance employees,excludingoffice and clerical employees and all supervisory CALIFRUITCANNING COMPANY139employees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend such action,in respect to rates of pay, wages, hours of employment, and other conditionsof employment, and if an understanding is reached, embody such understandingin a signed agreement;(d)Reimburse each employee for membership dues or fees checked off fromhis wages after April 13, 1946, at the request of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, California StateCouncil of Cannery Unions, Cannery Workers, Processors, Warehousemen andHelpers, Local Union No. 601, affiliated with American Federation of Labor ;(e)Post in the respondents' plant at Manteca, California, copies of the noticeattached hereto and marked "Appendix A." Copies of said notice, to be fur-nished by the regional Director for the Twentieth Region, shall, after beingduly signed by the respondents' representatives, be posted by the respondentsimmediately upon receipt thereof and be maintained by them for at least sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall betaken by the respondents to insure that such notices are not altered, defaced,or covered by any other material ;(f)Notify the Regional Director for the Twentieth Region in writing, withinten (10) days from the date of receipt of this Intermediate Report, setting forthin detail the manner and form in which the respondents have complied with theforegoing recommendations.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondents notify saidRegional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiting therespondents to take the action aforesaidAs provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as lie relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Repoit. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequired by Section 203 65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.SIDNEY L. FEELER,Trial Examiner.Dated May 19, 1947. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist FOOD, TOBACCO, AGRICULTURAL & ALLIED WORKERSUNION OF AMERICA, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimi-nation.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:All production and maintenance employees, excluding office and clericalemployees and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employeesor effectively recommend such action.EMPLOYEE TO BE REINSTATEDPalmira FenderEMPLOYEES TO RECEIVE BACK PAYPalmira FenderWalter FenderWe will refund all dues and fees checked-off from the wages of our employeessince April 13, 1946, at the request of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, California State Council ofCannery Unions, Cannery Workers, Processors, Warehousemen and Helpers,Local Union No. 601, AFL.All our employees are free to become or remain members of the above-namedunion or any other labor organizationWe will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.FRED VOLANDRI, DINO VOLANnRi and S. MONTANELLI,d/b/a CALIFIIUIT CANNING COMPANY,Employer.Dated -------- ------ By ------------------------------------------(Representative)(Title) CALIFRUIT CANNING COMPANY141NOTE : Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the selective service act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or coveredby anyother material.